Name: Council Regulation (EEC) No 371/76 of 16 February 1976 amending Regulations (EEC) No 2773/75 and (EEC) No 2778/75 in respect of the reference period for calculating the levies and the sluice-gate prices for eggs and poultrymeat
 Type: Regulation
 Subject Matter: prices;  EU finance;  animal product;  agricultural policy
 Date Published: nan

 21 . 2 . 76 Official Journal of the European Communities No L 45/5 COUNCIL REGULATION (EEC) No 371 /76 of 16 February 1976 amending Regulations (EEC) No 2773/75 and (EEC) No 2778/75 in respect of the reference period for calculating the levies and the sluice-gate prices for eggs and poultrymeat ence period for the prices of feed grain to be used in calculating the levy and the sluice-gate price for poultrymeat ; Whereas, therefore, Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (5 ) and Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (6) should be amended , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ('), as amended by Regula ­ tion (EEC) No 368/76 (2), and in particular Articles 4 (3) and 7 (5) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (3 ), as amended by Regulation (EEC) No 369/76 (4), and in particular Arti ­ cles 4 (3) and 7 (5) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 368/76 amended Regulation (EEC) No 2771 /75 in respect of the refer ­ ence period for the prices of feed grain to be used in calculating the levy and the sluice-gate price for eggs ; Whereas Regulation (EEC) No 369/76 amended Regulation (EEC) No 2777/75 in respect of the refer HAS ADOPTED THIS REGULATION : Article 1 In Articles 3 (2) and 4 (3) of Regulation (EEC) No 2773/75 and in Articles 3(2) and 4(3) of Regulation (EEC) No 2778/75, the words 'of six months' are hereby deleted . Article 2 This Regulation shall enter into force on 1 May 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 February 1976 . For the Council The President J. HAMILIUS (') OJ No L 282, 1.11 . 1975, p. 49 . ( 2 ) See page 2 of this Official Journal . ( 3 ) OJ No L 282, 1 . 11 . 1975 , p. 77 . (4 ) See page 3 of this Official Journal . ( 5 ) OJ No L 282, 1 . 11 . 1975, p. 64 . ( 6 ) OJ No L 282, 1 . 11 . 1975 , p. 84 .